Citation Nr: 1703967	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for residuals of a rib injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from June 1986 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied the Veteran's claims for service connection for a heart disorder and residuals of a rib injury.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a heart disorder and residuals of a rib injury.  He asserts that these disorders resulted from a car accident during active service.  See July 2010 VA Form 21-526.  The Veteran alternatively contends that the claimed disorders are caused or aggravated by his service-connected panic disorder.  See September 2011 VA Form 21-4138.  Having reviewed the record, the Board finds that remand is required prior to further appellate review.  

A general VA examination was provided in May 2011 to assess the Veteran's heart disorder and rib injury residuals.  The examiner noted diagnoses of tachycardia without any identified active heart condition and rib injury as described.  The examiner described the Veteran's symptoms of ongoing pain in the sternal area.  An opinion was not provided on the etiology of tachycardia or any rib injury residuals.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the VA examination is insufficient to inform the Board whether the Veteran's claimed disorders are related to active service.

The Veteran subsequently submitted additional relevant medical evidence.  In December 2016, the Veteran provided evidence of multiple heart diagnoses, including non-obstructive coronary artery disease, paroxysmal atrial fibrillation, DaCosta's syndrome, and premature ventricular complex.  See, e.g., January 2013 E.H. Medical Record; May 2014 E.H. Medical Record.  The Veteran provided evidence of the following diagnoses with respect to his rib injury residuals: costochondritis, vertebral subluxation complex of the ribcage, and truncal deformity concavity of the sternum.  See, e.g., April 2013 Private Medical Record; February 2014 E.H. Medical Record; April 2014 Private Medical Record.  Additionally, a VA clinician concluded that the etiology of the Veteran's chest wall symptoms remained unclear, but that the symptoms were possibly attributable to his remote history of trauma in service.  See September 2011 VA Medical Record.

The Veteran has also submitted new evidence indicating that his heart symptoms may be related to his service-connected panic disorder.  See May 2011 VA Mental Health Examination (indicating that his cardiac irregularities are secondary to his service-connected panic disorder, but may also contribute to his panic disorder); September 2011 E.H. Medical Record (suggesting that his palpitations were secondary to likely panic attacks versus supraventricular tachycardia); December 2016 Dr. S.K. Letter (indicating that his frequent heart palpitations have led to panic attacks).  However, the Board cannot determine whether the palpitations and irregularities referenced by the new evidence are symptoms of distinct heart diagnoses that are caused or aggravated by his panic disorder, or are symptoms of the panic disorder. 

The record also contains evidence indicating that the Veteran's rib injury residuals may be related to his service-connected panic disorder.  In May 2011, a VA psychologist noted that when the Veteran breathes deeply or has fatigue, the irregularities in his ribs cause sensations that lead to a panic attack.  See May 2011 VA Mental Health Examination.  However, it is unclear whether the rib irregularities are caused or aggravated by the service-connected panic disorder, or are merely contributing to the panic disorder.

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In light of the above, the evidence of record is insufficient to adjudicate the Veteran's claims.  As such, the Veteran should be afforded an examination to address whether any diagnosed heart disorders and residuals of a rib injury are at least as likely as not related to active service; or proximately caused or aggravated by his service-connected panic disorder.  In rendering the requested opinions, the examiner should address the evidence of record showing in-service treatment for a chest abrasion and the evidence of record suggesting that the Veteran's claimed disorders may be related to the in-service car accident or associated with his panic attacks. 

Moreover, the Veteran should be provided notice of how to substantiate a claim for service connection on a secondary basis.

Finally, in March 2013, the Veteran submitted a Social Security Administration (SSA) Decision indicating that he is in receipt of disability benefits.  The United States Court of Appeals for Veterans Claims has held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454, 457 (1993).  As the aforementioned records are potentially relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

3.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

4.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

5.  Thereafter, schedule the Veteran for an appropriate examination or examinations to determine the nature and etiology of any diagnosed heart disorders and rib injury residuals.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide responses to the following:

a)  Identify any diagnosed heart disorder and rib injury residual present since March 2010, even if it has subsequently resolved.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any heart disorder or rib injury residual is related to active service, to include the in-service car accident that resulted in a chest abrasion. 

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any heart disorder or rib injury residual is caused by the Veteran's service-connected panic disorder.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any heart disorder or rib injury residual was aggravated (i.e., worsened beyond the natural progression) by his service-connected panic disorder.

The examiner should reconcile his or her opinion with the May 2011 VA Mental Health Examination finding that the Veteran's heart palpitations and rib symptoms are associated with his service-connected panic disorder; the September 2011 E.H. Medical Record finding that the Veteran's palpitations were secondary to likely panic attacks versus supraventricular tachycardia; the September 2011 VA Medical Record finding that chest wall discomfort is possibly attributable to a history of trauma; and the December 2016 letter from Dr. S.K. noting that palpitations have led to episodes of panic attacks.

Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011). 

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




